FARRIS, Circuit Judge,
Concurring:
Judge McGovern concluded that the Washington State Constitution bars religious student groups from meeting on public high school campuses. I agree. I join the majority only because I am equally convinced that Congress intended to preempt state law. Congress has decided that the right of individual student groups to meet on campus outweighs the right of the citizens of Washington to maintain strict separation between church and state. *647The Supreme Court has held that the Establishment Clause does not afford protection against this exercise of Congressional power. See Board of Education v. Mergens, 496 U.S. 226, 253, 110 S.Ct. 2356, 2373, 110 L.Ed.2d 191 (1990).
The result is no minor intrusion on state sovereignty. Nonetheless, I write to emphasize that Washington State still retains a modicum of control over its public school system. Although the state may not be in a position to reject federal funding, it can close its limited open forum by restructuring its course offerings and existing student groups. See id. at 241, 110 S.Ct. at 2367.
I am satisfied that Judge McGovern properly concluded that the Washington State Constitution prohibits the relief requested by the students. Article I, section 11 provides:
No public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment.
Article IX, section 4 forbids any sectarian influence in the public schools:
All schools maintained or supported wholly or in part by the public funds shall be forever free from sectarian control or influence.
The use of public school property for religious club meetings violates Article I, section 11. In Perry v. School District No. 81, 54 Wash.2d 886, 344 P.2d 1036 (1959), the Washington Supreme Court held that a program permitting students to be released for religious study off school premises violated the state constitution. The school announced the program on school bulletin boards and distributed cards on which students could express interest in participating in the program. The court held that even this minimal appropriation of school facilities and personnel to distribute the cards constituted an impermissible “use of school facilities supported by public funds for the promotion of a religious program.” Id. at 896, 344 P.2d 1036.
The Lindbergh High School religious club requests a much more substantial use of school facilities and funds than that allocated in Perry. The Mergens Court held that the EAA requires schools to permit student religious groups to meet on the same terms as other student groups that are part of the limited open forum. 496 U.S. at 247, 110 S.Ct. at 2370. Therefore, Lindbergh must allow the student religious group “access to the school newspaper, bulletin boards, the public address system, and the annual Club Fair,” id., if the school permits other student groups to do the same. The school would need to assign a teacher to each meeting of the student religious club for custodial purposes. The Washington Supreme Court flatly rejected a more minimal use of school facilities and personnel in Perry. Moreover, the Washington Supreme Court cited with approval the district court’s interpretation of the Washington constitution in Garnett I. Witters v. Comm’n for the Blind, 112 Wash.2d 363, 771 P.2d 1119, 1122 n. 11, cert. denied, 493 U.S. 850, 110 S.Ct. 147, 107 L.Ed.2d 106 (1989).
The Washington Supreme Court held in Weiss v. Bruno, 82 Wash.2d 199, 211, 509 P.2d 973, that “Const, art. 9, 4 does not provide that a minimal amount of sectarian control or influence is permissible.” Religious student groups will exert powerful influences upon high school students. Congress apparently fails to recognize that certain “religious” groups may divert public schools from their basic educational mission. See Lorraine Pecarsky, Coping: The Cult Phenomenon, Washington Post, July 22, 1981, B5. A democratic society need not fear an open forum, but there is a sound basis for the barrier erected by Article IX, section 4 of the Washington State Constitution. It does not bar an open exchange of ideas. It merely restricts "religious” groups from meeting on school grounds. The EAA overrides that bar.
The state may restructure its curriculum to avoid the obligations of the Act. See Mergens, 496 U.S. at 241, 110 S.Ct. at 2367. But there was a time when it would not have been required to do so as the price for enforcing its state constitution and obtaining critical federal funds.
*648As the district court correctly noted, state constitutions can be more protective of individual rights than the federal Constitution. See, e.g., PruneYard Shopping Center v. Robins, 447 U.S. 74, 81, 100 S.Ct. 2035, 2040, 64 L.Ed.2d 741 (1980). For today, Congress has made it more difficult, but not impossible, for a state to maintain a sturdier wall between church and state than the barrier recognized by the Supreme Court. The Establishment Clause has not yet been relegated to history. “But the signs are evident and very ominous, and a chill wind blows.” Webster v. Reproductive Services, 492 U.S. 490, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989) (Blackmun, J., concurring in part and dissenting in part).